         Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CAROLYN PUMPHREY                                                              PLAINTIFF

V.                            CASE NO. 3:19-CV-137-BD

SOCIAL SECURITY ADMINSTRATION                                               DEFENDANT

                       MEMORANDUM OPINION AND ORDER

I.     Introduction:

       Carolyn Pumphrey applied for Title II disability insurance benefits, alleging

disability beginning July 1, 2008. (Tr. at 169-77) Ms. Pumphrey’s claims were denied

initially and upon reconsideration. (Tr. at 52-78, 80-105, 111-114) After conducting a

hearing on August 2, 2018, the Administrative Law Judge (ALJ) denied her application.

(Tr. at 11-22) Ms. Pumphrey requested that the Appeals Council review the ALJ’s

decision, but that request was denied. (Tr. at 1-5) Therefore, the ALJ’s decision is the

final decision of the Commissioner. Ms. Pumphrey filed this case seeking judicial review

of the decision denying her benefits.

II.    The Commissioner’s Decision:

       The ALJ found that Ms. Pumphrey had not engaged in substantial gainful activity

from her alleged onset date of July 1, 2008 through March 31, 2016, when she last met

the insured status requirements. (Tr. at 13) At step two of the five-step analysis, the ALJ

found that Ms. Pumphrey had the following severe impairments: degenerative disc
            Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 2 of 7



disease, degenerative joint disease, chronic obstructive pulmonary disease, irritable bowel

syndrome, depression, anxiety, and obesity. (Tr. at 13)

       After finding that Ms. Pumphrey’s impairments did not meet or equal a listed

impairment (Tr. at 13-15), the ALJ determined that Ms. Pumphrey had the residual

functional capacity (RFC) to perform sedentary work, with additional limitations. (Tr. at

15-16) She could only occasionally stoop, kneel, crouch, and crawl; and she could not

tolerate concentrated exposure to temperature extremes, dust, fumes, humidity, or

pulmonary irritants. (Tr. at 15) Also, mentally, she was limited to work where

interpersonal contact is only incidental to the work performed; the complexity of tasks is

learned and performed by rote with few variables and little judgment; and the supervision

required is simple, direct, and concrete. (Tr. at 15-16)

       The ALJ next found that Ms. Pumphrey was unable to perform any of her past

relevant work as a child monitor and certified nursing assistant. (Tr. at 20) Relying on the

testimony of a Vocational Expert (VE), the ALJ also found, based on Ms. Pumphrey's

age, education, work experience and RFC, that she could perform work in the national

economy as a document preparer and call out operator. (Tr. at 20-21) Based on that

finding, the ALJ concluded that Ms. Pumphrey was not disabled. (Tr. at 21)

III.   Discussion:

       A.      Standard of Review

       The Court’s role is to determine whether the Commissioner’s findings are

supported by substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000).

“Substantial evidence” in this context means “enough that a reasonable mind would find
            Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 3 of 7



it adequate to support the ALJ’s decision.” Slusser v. Astrue, 557 F.3d 923, 925 (8th Cir.

2009) (citation omitted). The Court must consider not only evidence that supports the

Commissioner’s decision, but also, evidence that supports a contrary outcome. The Court

cannot reverse the decision, however, “merely because substantial evidence exists for the

opposite decision.” Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (citation omitted).

       B.      Ms. Pumphrey’s Arguments on Appeal

       On appeal, Ms. Pumphrey complains that the ALJ erred in his assessment of the

medical evidence; that he did not fully develop the record with respect to her carpal

tunnel syndrome; and that he did not question the VE appropriately. (Doc. No. 13 at pp.

26-41) Because there is an unresolved conflict between the VE’s testimony and the

Dictionary of Occupational Titles (DOT), the case must be remanded; and the Court need

not discuss Ms. Pumphrey’s other claims.

       C.      Vocational Expert Testimony

       Ms. Pumphrey argues that substantial evidence does not support the ALJ’s

decision to deny benefits, because the jobs identified by the VE involve level-three

reasoning, as defined by the DOT, thereby exceeding the ALJ’s RFC finding that Ms.

Pumphrey could only perform work where the complexity of tasks is learned and

performed by rote with few variables, little judgment, and the supervision required is

simple, direct, and concrete. (Tr. at 15-16)

       The ALJ’s limitation of Ms. Pumphrey to tasks learned and performed by rote

with few variables and little judgment arose from evidence that she has moderate

limitation in interacting with others and with concentration, persistence, and pace as well
          Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 4 of 7



as mild limitation in her ability to adapt and to understand, remember, and apply

information. (Tr. at 15)

       State-agency consultative examiner Charles Spellmann, Ph.D., examined Ms.

Pumphrey in October, 2007, prior to her onset date. Ms. Pumphrey complained of general

difficulty remembering and completing tasks. (Tr. at 305-06) Dr. Spellmann found that

Ms. Pumphrey was able to sustain concentration and persistence if she was not having a

headache, which she complained occurred weekly. (Tr. 305-308)

       In 2015, Ms. Pumphrey sought treatment at Mid-South Heath Systems. During a

diagnostic assessment, she was described as having an anxious and depressed mood. She

recounted childhood abuse and trauma and reported needing help from special resources

teachers during school. (Tr. at 466-68) She was diagnosed with adjustment disorder with

mixed anxiety and depressed mood. (Tr. 473)

       Ms. Pumphrey argues that the limitation to tasks that can be learned and

performed by rote with few variables and little judgment does not correspond to the level-

three reasoning jobs presented by the VE. Level-three reasoning is defined as applying

“commonsense understanding to carry out instructions furnished in written, oral, or

diagrammatic form,” and dealing “with problems involving several concrete variables in

or from standardized situations.” DOT, app. C, pt. III (1991 WL 688702 (4th ed. rev.

1991). Both the position of document preparer (DOT 249.587-018) and call out operator

(DOT 237.367-014) are jobs requiring level-three reasoning.

       The Eighth Circuit has repeatedly recognized that DOT definitions are “simply

generic job descriptions that offer the approximate maximum requirements for each
           Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 5 of 7



position, rather than their range.” Id. Nevertheless, before relying on VE evidence to

support a determination that a claimant is not disabled, the ALJ has an affirmative

responsibility to ask about “any possible conflict” between VE testimony and the DOT,

and to obtain an explanation for any such conflict. Renfrow v. Colvin, 496 F.3d 918, 920-

21 (8th Cir. 2007); see also, Social Security Ruling 00-4p, 2000 WL 1898704 (Dec. 4,

2000).

         In Thomas v. Berryhill, 881 F.3d 672 (8th Cir. 2018), the Eighth Circuit resolved

the tension between reasoning levels by concluding that an RFC for simple 1-to-2 step

tasks conflicts with work at a level-three reasoning requirement. Thomas, 881 F.3d at

677-78. The court wrote that “by incorporating the definition of level one reasoning into

the RFC, the ALJ indicated ‘that [the claimant] could perform only occupations at that

reasoning level.’” Id. at 678; see Moore, 623 F.3d at 604. The court pointed out the

conflict, stating that the VE “testified that the hypothetical individual was qualified to

handle a job that the DOT classifies as two reasoning levels higher than the limitations in

the RFC.” Thomas, at 9. For that reason, the court explained, an apparent unresolved

conflict existed between the VE testimony and the DOT. Id. An ALJ may not rely on

unexplained expert testimony that someone with a particular RFC is qualified to do a job

that the DOT describes as exceeding that RFC. Id; see also, Montgomery v. Chater, 69

F.3d 273, 275-77 (8th Cir. 1995).

         In this case, the ALJ limited Ms. Pumphrey to jobs “performed by rote with few

variables, little judgement, and simple, direct, and concrete supervision. This description

does not equate to any particular DOT reasoning level, but likely falls between Level 1,
          Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 6 of 7



which requires a worker to apply commonsense understanding to carry out one or two-

step instructions and deal with standardized situation with occasional or no variables, and

Level 2, which requires a worker to apply commonsense understanding to carry out

detailed but uninvolved written or oral instructions and to deal with problems involving a

few, concrete variables in or from standardized situations. 2 DOT at 1011. Either way,

the ALJ’s RFC described a reasoning level short of the requirements of level-three

reasoning, and he did not question the VE about the discrepancy. 2 Dictionary of

Occupational Titles 1011 (4th rev. ed. 1991).

       The ALJ merely asked the VE the boilerplate question of whether his testimony

was consistent with the DOT, which did not resolve the conflict presented. (Tr. at 49) As

set forth in Thomas, the ALJ should have done more than ask the expert to affirm that his

testimony was consistent with the DOT. The ALJ was obligated to ask the VE for a

reasonable explanation of the conflict and then to determine whether the VE’s testimony

warranted reliance despite the conflict. Thomas, at 678. Therefore, the ALJ’s decision

requires reversal.

IV.    Conclusion:

       For the reasons stated above, the Court finds that the ALJ’s decision is not

supported by substantial evidence. The ALJ failed to obtain VE testimony about the

apparent conflict between the RFC and the DOT. The decision is hereby reversed, and the

case remanded with instructions for further review consistent with this opinion.
  Case 3:19-cv-00137-BD Document 15 Filed 06/22/20 Page 7 of 7



IT IS SO ORDERED this 22nd day of June, 2020.


                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE
